                Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 1 of 21




   MICHAEL FAILLACE & ASSOCIATES, P.C.
   60 East 42nd Street, Suite 4510
   New York, New York 10165
   Telephone: (212) 317-1200
   Facsimile: (212) 317-1620
   Attorneys for Plaintiff

   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   -------------------------------------------------------X
   RENE MANZANO TIBURCIO, individually
   and on behalf of others similarly situated,

                                      Plaintiff,                      COMPLAINT

                    -against-
                                                              COLLECTIVE ACTION UNDER
   PINE BAR & GRILL LLC (D/B/A PINE BAR                            29 U.S.C. § 216(b)
   + GRILL), A & A RESTAURANT INC.
   (D/B/A PINE BAR + GRILL), ANTHONY                                    ECF Case
   BASTONE, ALBERTO BERACHA, and
   FRANK DOE,

                                       Defendants.
   -------------------------------------------------------X

          Plaintiff Rene Manzano Tiburcio (“Plaintiff Manzano” or “Mr. Manzano”), individually

 and on behalf of others similarly situated, by and through his attorneys, Michael Faillace &

 Associates, P.C., upon his knowledge and belief, and as against Pine Bar & Grill LLC (d/b/a Pine

 Bar + Grill), A & A Restaurant Inc. (d/b/a Pine Bar + Grill), (“Defendant Corporations”), Anthony

 Bastone, Alberto Beracha, and Frank Doe, (“Individual Defendants”), (collectively,

 “Defendants”), alleges as follows:

                                            NATURE OF ACTION

        1.       Plaintiff Manzano is a former employee of Defendants Pine Bar & Grill LLC (d/b/a

Pine Bar + Grill), A & A Restaurant Inc. (d/b/a Pine Bar + Grill), Anthony Bastone, Alberto Beracha,

and Frank Doe.
               Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 2 of 21




       2.       Defendants own, operate, or control a bar and grill restaurant, located at 1634

Eastchester Road, Bronx, New York 10461 under the name “Pine Bar + Grill”.

       3.      Upon information and belief, individual Defendants Anthony Bastone, Alberto

Beracha, and Frank Doe, serve or served as owners, managers, principals, or agents of Defendant

Corporations and, through these corporate entities, operate or operated the restaurants as a joint or

unified enterprise.

       4.      Plaintiff Manzano was employed as a cook at the restaurant located at 1634

Eastchester Road, Bronx, New York 10461.

       5.      At all times relevant to this Complaint, Plaintiff Manzano worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime and spread of hours

compensation for the hours that he worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Manzano appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       7.      Further, Defendants failed to pay Plaintiff Manzano the required “spread of hours”

pay for any day in which he had to work over 10 hours a day.

       8.      Defendants’ conduct extended beyond Plaintiff Manzano to all other similarly

situated employees.

       9.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Manzano and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.




                                                  -2-
               Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 3 of 21




       10.     Plaintiff Manzano now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum wage and overtime wages pursuant to the Fair Labor

Standards Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law

§§ 190 et seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders

of the New York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-

1.6 (herein the “Spread of Hours Wage Order”), including applicable liquidated damages, interest,

attorneys’ fees and costs.

       11.     Plaintiff Manzano seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Manzano’s state law claims under 28

U.S.C. § 1367(a).

       13.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a bar and grill restaurant located in this district. Further, Plaintiff Manzano was employed

by Defendants in this district.

                                                 PARTIES

                                                   Plaintiff

       14.     Plaintiff Rene Manzano Tiburcio (“Plaintiff Manzano” or “Mr. Manzano”) is an

adult individual residing in Bronx County, New York.



                                                  -3-
                Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 4 of 21




          15.   Plaintiff Manzano was employed by Defendants at Pine Bar & Grill from

approximately 2005 until on or about September 24, 2020.

          16.   Plaintiff Manzano consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants

          17.   At all relevant times, Defendants owned, operated, or controlled a bar and grill

restaurant, located at 1634 Eastchester Road, Bronx, New York 10461 under the name “Pine Bar +

Grill”.

          18.   Upon information and belief, Pine Bar & Grill LLC (d/b/a Pine Bar + Grill) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 1634 Eastchester Road, Bronx,

New York 10461.

          19.   Upon information and belief, A & A Restaurant Inc. (d/b/a Pine Bar + Grill) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it also maintains its principal place of business at 1634 Eastchester Road,

Bronx, New York 10461.

          20.   Defendant Anthony Bastone is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Anthony Bastone is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant

Anthony Bastone possesses operational control over Defendant Corporations, an ownership interest

in Defendant Corporations, and controls significant functions of Defendant Corporations. He

determines the wages and compensation of the employees of Defendants, including Plaintiff



                                                  -4-
                Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 5 of 21




Manzano, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

       21.      Defendant Alberto Beracha is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Alberto Beracha is sued

individually in his capacity as a general manager of Defendant Corporations. Defendant Alberto

Beracha possesses operational control over Defendant Corporations and controls significant

functions of Defendant Corporations. He determines the wages and compensation of the employees

of Defendants, including Plaintiff Manzano, establishes the schedules of the employees, maintains

employee records, and has the authority to hire and fire employees.

       22.      Defendant Frank Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Frank Doe is sued individually in his

capacity as a manager of Defendant Corporations. Defendant Frank Doe possesses operational

control over Defendant Corporations and controls significant functions of Defendant Corporations.

He determines the wages and compensation of the employees of Defendants, including Plaintiff

Manzano, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       23.      Defendants operate a bar and grill restaurant located in the Morris Park neighborhood

in the Bronx.

       24.      Individual Defendants, Anthony Bastone, Alberto Beracha, and Frank Doe, possess

operational control over Defendant Corporations, possess ownership interests in Defendant

Corporations, or control significant functions of Defendant Corporations.



                                                  -5-
               Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 6 of 21




       25.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       26.     Each Defendant possessed substantial control over Plaintiff Manzano’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Manzano, and all similarly situated individuals,

referred to herein.

       27.     Defendants jointly employed Plaintiff Manzano (and all similarly situated

employees) and are Plaintiff Manzano’s (and all similarly situated employees’) employers within

the meaning of 29 U.S.C. 201 et seq. and the NYLL.

       28.     In the alternative, Defendants constitute a single employer of Plaintiff Manzano

and/or similarly situated individuals.

       29.     Upon information and belief, Individual Defendant Anthony Bastone operates

Defendant Corporations as either alter egos of himself and/or failed to operate Defendant

Corporations as entities legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporations as Corporations,

             b) defectively forming or maintaining the corporate entities of Defendant

                 Corporations, by, amongst other things, failing to hold annual meetings or

                 maintaining appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporations for his own benefit as the sole or majority

                 shareholder,




                                                 -6-
               Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 7 of 21




             e) operating Defendant Corporations for his own benefit and maintaining control over

                 these corporations as closed Corporations,

             f) intermingling assets and debts of his own with Defendant Corporations,

             g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                 liability as necessary to protect his own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       30.     At all relevant times, Defendants were Plaintiff Manzano’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Manzano, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Manzano’s services.

       31.     In each year from 2014 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       32.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurants on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff

       33.     Plaintiff Manzano is a former employee of Defendants who was employed as a cook.

       34.     Plaintiff Manzano seeks to represent a class of similarly situated individuals under

29 U.S.C. 216(b).

                                   Plaintiff Rene Manzano Tiburcio

       35.     Plaintiff Manzano was employed by Defendants from approximately 2005 until on

or about September 24, 2020.



                                                   -7-
              Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 8 of 21




       36.     Defendants employed Plaintiff Manzano as a cook.

       37.     Plaintiff Manzano regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       38.     Plaintiff Manzano’s work duties required neither discretion nor independent

judgment.

       39.     From approximately November 2014 until on or about December 2016, Plaintiff

Manzano worked from approximately 4:00 p.m. until on or about 11:00 p.m., 6 days a week, but he

stayed until 11:30 p.m. 4 days a week (typically 42 to 44 hours per week). 6 days a year, during this

period, Plaintiff Manzano worked from approximately 9:00 a.m. until on or about 11:00 to 11:30

p.m.

       40.     From approximately January 2017 until on or about March 15, 2020, Plaintiff

Manzano worked from approximately 9:00 a.m. until on or about 4:00 p.m., 6 days a week, but he

stayed until 4:30 p.m. 3 days a week (typically 42 to 43.5 hours per week). Once a week, Plaintiff

Manzano had to stay for another shift he did not punch into the machine, which he was paid in cash

at the straight rate. Furthermore, during this time period, 6 days a year Plaintiff Manzano worked

from approximately 9:00 a.m. until on or about 11:00 or 11:30 p.m.

       41.     From approximately March 16, 2020 until on or about September 24, 2020, Plaintiff

Manzano’s scheduled varied, but he worked 2 to 5 days a week (typically 13 to 30 hours per week).

       42.     Throughout his employment, Defendants paid Plaintiff Manzano his wages by check

but received one shift’s wages in cash.

       43.     From approximately 2017 until March 2020, once a week Plaintiff Manzano had to

stay for an additional shift, which he would not punch into the machine and would get paid for that

shift in cash without any overtime.



                                                 -8-
              Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 9 of 21




       44.     From approximately November 2014 until on or about December 2017, Defendants

paid Plaintiff Manzano $15.00 per hour.

       45.     From approximately January 2018 until on or about September 2020, Defendants

paid Plaintiff Manzano $17.00 per hour.

       46.     Plaintiff Manzano’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       47.     For example, Defendants required Plaintiff Manzano to work an additional 30

minutes past his scheduled departure time three to four days a week and did not pay him for the

additional time he worked. Additionally, once a week Plaintiff Manzano had to stay for another shift

which he would not punch into the machine and was paid in cash, at the straight rate.

       48.     Defendants never granted Plaintiff Manzano any breaks or meal periods of any kind.

       49.     Although Plaintiff Manzano was required to keep track of his time, Defendants

required him to record fewer hours than he actually worked. As a result, Plaintiff Manzano was not

compensated for all of the hours that he worked.

       50.     In addition, in order to get paid, Plaintiff Manzano was required to sign a document

in which Defendants misrepresented the hours that he worked per week.

       51.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Manzano regarding overtime and wages under the FLSA and NYLL.

       52.     Defendants did not provide Plaintiff Manzano an accurate statement of wages, as

required by NYLL 195(3).

      53.      In fact, Defendants adjusted Plaintiff Manzano’s paystubs so that they reflected

inaccurate wages and hours worked.




                                                   -9-
              Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 10 of 21




      54.      Defendants did not give any notice to Plaintiff Manzano, in English and in Spanish

(Plaintiff Manzano’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      55.      Defendants required Plaintiff Manzano to purchase “tools of the trade” with his own

funds—including unforms.

                                Defendants’ General Employment Practices

      56.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Manzano (and all similarly situated employees) to work in excess of 40 hours

a week without paying him appropriate minimum wage, spread of hours pay and overtime

compensation as required by federal and state laws.

      57.      Plaintiff Manzano was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      58.      Defendants habitually required Plaintiff Manzano to work additional hours beyond

his regular shifts but did not provide him with any additional compensation.

      59.      Defendants’ time keeping system did not reflect the actual hours that Plaintiff

Manzano worked.

      60.      Defendants   willfully disregarded        and   purposefully evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      61.      Defendants required Plaintiff Manzano to sign a document that reflected inaccurate

or false hours worked.




                                                - 10 -
              Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 11 of 21




      62.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      63.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Manzano (and similarly situated individuals) worked,

and to avoid paying Plaintiff Manzano properly for his full hours worked.

      64.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      65.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Manzano and other similarly situated former workers.

      66.      Defendants failed to provide Plaintiff Manzano and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      67.      Defendants failed to provide Plaintiff Manzano and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by



                                                  - 11 -
              Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 12 of 21




the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                            FLSA COLLECTIVE ACTION CLAIMS

      68.       Plaintiff Manzano brings his FLSA minimum wage, overtime compensation and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      69.      At all relevant times, Plaintiff Manzano and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage and overtime

pay at a one and one-half their regular rates for work in excess of forty (40) hours per workweek

under the FLSA and willfully failing to keep records under the FLSA.

      70.      The claims of Plaintiff Manzano stated herein are similar to those of the other

employees.

                                   FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

       71.     Plaintiff Manzano repeats and realleges all paragraphs above as though fully set forth
herein.
      72.      At all times relevant to this action, Defendants were Plaintiff Manzano’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Manzano (and the FLSA Class Members), controlled the terms and



                                                 - 12 -
                Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 13 of 21




conditions of their employment, and determined the rate and method of any compensation in

exchange for their employment.

      73.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      74.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          75.   Defendants failed to pay Plaintiff Manzano (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      76.       Defendants’ failure to pay Plaintiff Manzano (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      77.       Plaintiff Manzano (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      78.       Plaintiff Manzano repeats and realleges all paragraphs above as though fully set forth

herein.

      79.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Manzano

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      80.       Defendants’ failure to pay Plaintiff Manzano (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      81.       Plaintiff Manzano (and the FLSA Class members) were damaged in an amount to be

determined at trial.



                                                  - 13 -
             Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 14 of 21




                                  THIRD CAUSE OF ACTION

                VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      82.      Plaintiff Manzano repeats and realleges all paragraphs above as though fully set forth

herein.

      83.     At all times relevant to this action, Defendants were Plaintiff Manzano’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Manzano, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      84.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Manzano less than the minimum wage.

      85.     Defendants’ failure to pay Plaintiff Manzano the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      86.     Plaintiff Manzano was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      87.      Plaintiff Manzano repeats and realleges all paragraphs above as though fully set forth

herein.

      88.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Manzano overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.




                                                - 14 -
              Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 15 of 21




      89.      Defendants’ failure to pay Plaintiff Manzano overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      90.      Plaintiff Manzano was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      91.      Plaintiff Manzano repeats and realleges all paragraphs above as though fully set forth

herein.

      92.      Defendants failed to pay Plaintiff Manzano one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Manzano’s spread of hours exceeded

ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      93.      Defendants’ failure to pay Plaintiff Manzano an additional hour’s pay for each day

Plaintiff Manzano’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      94.      Plaintiff Manzano was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      95.      Plaintiff Manzano repeats and realleges all paragraphs above as though fully set forth

herein.

      96.      Defendants failed to provide Plaintiff Manzano with a written notice, in English and

in Spanish (Plaintiff Manzano’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,



                                                 - 15 -
              Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 16 of 21




if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      97.      Defendants are liable to Plaintiff Manzano in the amount of $5,000, together with

costs and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      98.       Plaintiff Manzano repeats and realleges all paragraphs above as though fully set forth

herein.

      99.      With each payment of wages, Defendants failed to provide Plaintiff Manzano with

an accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or rates

of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or

other; gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages;

the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      100.     Defendants are liable to Plaintiff Manzano in the amount of $5,000, together with

costs and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS



                                                  - 16 -
                Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 17 of 21




      101.       Plaintiff Manzano repeats and realleges all paragraphs above as though fully set forth

herein.

      102.      Defendants required Plaintiff Manzano to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      103.      Plaintiff Manzano was damaged in an amount to be determined at trial.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Manzano respectfully requests that this Court enter judgment

 against Defendants by:

          (a)     Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

                  (b)    Declaring that Defendants violated the minimum wage provisions of, and

          associated rules and regulations under, the FLSA as to Plaintiff Manzano and the FLSA

          Class members;

                  (c)    Declaring that Defendants violated the overtime wage provisions of, and

          associated rules and regulations under, the FLSA as to Plaintiff Manzano and the FLSA

          Class members;

          (d)     Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Manzano’s and the FLSA

 Class members’ compensation, hours, wages, and any deductions or credits taken against wages;



                                                  - 17 -
             Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 18 of 21




       (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Manzano and the FLSA Class members;

       (f)     Awarding Plaintiff Manzano and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiff Manzano and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Manzano;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Manzano;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Manzano;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Manzano’s compensation, hours, wages and any deductions or

credits taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Manzano;

       (m)     Awarding Plaintiff Manzano damages for the amount of unpaid MINIMUM

WAGE AND overtime compensation, and for any improper deductions or credits taken against

wages, as well as awarding spread of hours pay under the NYLL as applicable



                                              - 18 -
             Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 19 of 21




       (n)     Awarding Plaintiff Manzano damages for Defendants’ violation of the NYLL

notice and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiff Manzano liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of MINIMUM WAGE, overtime compensation and spread of

hours pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages

pursuant to NYLL § 198(3);

       (p)     Awarding Plaintiff Manzano and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (q)      Awarding Plaintiff Manzano and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Plaintiff Manzano demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       November 24, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620


                                                - 19 -
Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 20 of 21




                                    Attorneys for Plaintiff




                           - 20 -
Case 1:20-cv-09922 Document 1 Filed 11/25/20 Page 21 of 21
